Citation Nr: 1302242	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities of the right ankle and left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is required in this case.   The Veteran contends that he has developed a disability of the right knee as a result of his service-connected right ankle and left knee disabilities.  A VA examination performed in February 2007 yielded only a diagnosis of arthralgia in the right knee without clinical evidence for further diagnosis.  However, as this examination was almost six years ago, the Board determines that another VA examination should be scheduled to assess the existence of any current right knee disorder.  

Additionally, the February 2007 VA examiner merely stated that there was no objective evidence to support the Veteran's contentions and it was less likely as not that the Veteran's right knee disorder was related to his service-connected disabilities.  However, the examiner did not provide a full rationale for that opinion.  Moreover, the examiner did not address whether the right knee symptoms could be a result of aggravation due to service-connected disability.  Accordingly, the Board finds the opinion provided by the examiner to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to ascertain the existence and etiology of his claimed right knee disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disorder was caused by the Veteran's service-connected right ankle pain with calcaneal spur and/or degenerative joint disease of the left knee?

b. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right knee disorder was aggravated beyond its normal progression by the Veteran's service-connected right ankle pain with calcaneal spur and/or degenerative joint disease of the left knee?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


